DECISION ON REHEARING.
(No. 15673
On rehearing: The court adheres to the views stated in the opinion filed herein after the former hearing of the case, but inasmuch as the commission now asserts that the language of its former order inadvertently provided for a charge to be paid to the company in addition to the just and reasonable rate which the commission fixed for the service, and that the language of the order of the commission conveys a meaning not intended by the commission, it is ordered and adjudged that the order heretofore made by this court herein be set aside and that this cause be remanded to the public *689utilities commission with instructions to fix a just and reasonable rate in accordance with the statute and the opinion of this court.

Order modified.

Johnson, Hough, Robinson and Matthias, JJ., concur.
Marshall, C. J., took no part in the consideration or decision of the case.